EXHIBIT FOR IMMEDIATE RELEASE PRESS RELEASE MAGAL SIGNS A $21.4 MILLION CONTRACT FOR THE SUPPLY AND INTEGRATION OF THE SECURITY SYSTEM FOR THE PORT OF MOMBASA YAHUD, Israel – Dec. 13, 2010 Magal Security Systems, Ltd. (NASDAQ: MAGS, TASE: MAGS) announced today that following its press release of November 22nd, 2010, it has signed a contract with the Port Authority of Kenya, valued at $21.4 million to secure the Port of Mombasa. This contract follows a tender process, in which Magal S3 was one of 19 international companies that submitted proposals in a bid process directed by the World Bank, which will partially finance the project. This turnkey project involves the development of civil and communications infrastructure, installation of a comprehensive security solution, commissioning, training and support. The security solution to be supplied includes 10 kilometers of smart fence with Magal’s innovative locating sensor – Barricade II; various types of gates with access control; a full CCTV solution with long range day and night surveillance cameras, static and PTZ cameras and supported by Magal’s latest IVA (Intelligent Video Analytics) product – Maestro DB; intercom and radio communication and other security elements. All of the above will be networked and integrated by Fortis – Magal’s state of the art Physical Security Information Management (PSIM) system. During the announcement and following the contract signing, Mr. Gichiri Ndua Managing Director of KPA and Mr. Shukri Barmadi Chairman of KPA, emphasized the importance of the project in the development of the regional port: “This project is key to securing the port, but more importantly, securing the trade and growth of Kenya and its neighboring countries. We are pleased to be working with Magal S3 and in making this a reality.” Mr. Jacob Perry, Chairman of the Board of Magal
